72 F.3d 920
315 U.S.App.D.C. 281
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appellee,v.Roberto JONES, Appellant.
No. 94-3140.
United States Court of Appeals, District of Columbia Circuit.
Nov. 24, 1995.Rehearing and Suggestion for Rehearing In Banc Denied Feb. 5, 1996.

Before:  GINSBURG, ROGERS and TATEL, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs of counsel.  The court is satisfied, after reviewing the parties' briefs, that appropriate disposition of the case does not call for further opinion.  See D.C.Cir.Rule 36(b).


2
The appellant challenges three rulings by the district court, all of which we conclude were within the court's discretion.  The court permissibly concluded that the notes discussed in the testimony of expert witness Gladys Segal are not Jencks Act documents.  See Norinsberg Corp. v. United States Dept. of Agriculture, 47 F.3d 1224, 1228 (D.C.Cir.1995) (holding that rough notes "generally will not exhibit 'sufficient completeness or intent to communicate' to qualify as Jencks Act statements" (citations omitted)).  The district court did not abuse its discretion in ruling that the prosecutor's statements in closing argument were not sufficiently prejudicial to warrant a mistrial, nor did the court abuse its discretion in finding that the photograph offered into evidence by the prosecution would not reveal to the jury that the appellant had been incarcerated.  Therefore, it is


3
ORDERED and ADJUDGED that the conviction from which this appeal has been taken be affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41(a)(2).  This instruction to the Clerk is without prejudice to the right of any party at any time to move for expedited issuance of the mandate for good cause shown.